           Case MDL No. 2804 Document 5890 Filed 10/10/19 Page 1 of 1



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
      Salt Lake County v. Purdue Pharma L.P. et al.,                    )
             D. Utah, C.A. No. 2:19-00626                               )              MDL No. 2804


                ORDER VACATING CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Salt Lake County) on September 17,
2019. Prior to expiration of that order’s 7-day stay of transmittal, plaintiff in Salt Lake County filed
a notice of opposition to the proposed transfer. The Panel has now been advised that Salt Lake
County was remanded to the 3rd District Court Salt Lake County, Utah, by the Honorable Tena
Campbell in an order filed on October 9, 2019.

     IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
“CTO-112" filed on September 17, 2019, is VACATED insofar as it related to this action.


                                                        FOR THE PANEL:



                                                        John W. Nichols
                                                        Clerk of the Panel
